Title: To Thomas Jefferson from John Wayles Eppes, 24 September 1807
From: Eppes, John Wayles
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Cumberland Sep. 24. 1807.
                        
                        On Tuesday last I met Mr. Crump. His horse was the last chance for matching Castor—I found him different in
                            Colour, about two inches lower & his price for him 300 dollars which I thought greatly above his value. I do not think
                            there is the smallest chance for a tolerable match for him in this part of the State—I know certainly that neither
                            Petersburg or Richmond or the adjoining country can furnish one.—
                        If you are so much in want of a horse as to take one two inches lower than Castor Majr. Eggleston has a
                            Diomede a fine Bay broke to harness 5 feet high & six years old—He is not a first rate horse but handsome & well
                            formed for service—He may be purchased for 230 dollars—Mr. Edward Branch has a pair of very fine Bay horses both
                            Diomedes one Six & the other seven years old five feet two inches high but neither of them have been broke to harness—I
                            offered Mr Bran 300 dollars for one of them for myself before I received your letter—He would answer well to drive, with Castor—but he refused to break the pair—He asks 600 dollars
                            for the pair. They are both active fine moving horses notwithstanding their size & either of them would command singly
                            250 dollars—They are the only two horses I have seen in this part of the State of any blood sufficiently tall or stout to
                            stand by the side of Castor—
                        I can assure you I have done every thing in my power to execute your commission & the failure must be
                            attributed not to a want of attention on my part, but to the country’s not affording a horse of the description you want—Be kind enough to present me affectionately to Patsy & to accept sir your health the warm wishes of affection 
                  Yours
                            sincerely
                        
                            Jno: W: Eppes
                            
                        
                        
                            P.S. If you wish to have Majr. Egglestons horse I know certainly he can be purchased as I have seen him
                                within a few days—Branch I have not seen for some time.
                            I should before have mentioned his horses had I supposed from your letter that you would have purchased a
                                pair—
                        
                        
                            JWE.
                        
                    